Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 17, 2021 has been entered.

Applicant’s Amendment dated December 17, 2021 has been carefully considered. With regard to the new matter objection to the drawings filed on July 6, 2021, Applicant has argued that the dotted lines to show the pierced jackets are symbolic representations of the pierced jackets, that the dotted lines are not intended to depict the exact structure and/or dimensioning of the pierced jacket, and that the specification was amended to indicate that the pierced inner jackets are “schematically shown in FIG. 2” (Applicant’s Remarks/Arguments, page 4, paragraph 3). Applicant’s comments are noted with appreciation. These arguments are persuasive, and the objection to the drawings as showing new matter are withdrawn.

Applicant has argued that FR 2 824 598A1 does not disclose that the upstream edge is located downstream of the low pressure compressor. This argument is persuasive, however GB 695,482 teaches this feature, as set forth in detail later below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2824598A1 (note the previously provided English machine translation) in view of GB 695,482.
FR 2824598A1 discloses a double flow turbojet 1 substantially as claimed, including: a low pressure compressor LPC; a series of casings C1, C2 extending downstream of this low pressure compressor to delimit a primary flow path 11 for circulating a primary stream 5, and including an upstream edge UE1 delimiting an unnumbered circumferential inlet opening of this primary stream; a high pressure compressor HPC situated in the primary flow path; a shroud 15 surrounding the series of casings to delimit with this series of casings an intermediate flow path 
Air sucked into the turbojet is divided at a level of an intermediate casing IC situated between the low pressure compressor and the high pressure compressor, to form the primary stream, the intermediate stream, and the secondary stream (claim 2). 
The inlet opening of the intermediate flow path is a circumferential opening surrounding the primary flow path (claim 6). 
 The shroud joins the outer shell of the exhaust casing downstream of the radial arms of this exhaust casing (claim 7).
Note the annotated figure below.


    PNG
    media_image1.png
    733
    970
    media_image1.png
    Greyscale



However, FR 2824598A1 does not disclose that the upstream edge is located downstream of the low pressure compressor (claim 1), and does not disclose that the air supplied in the central region of the exhaust casing supplies a purge situated upstream of the exhaust casing (claim 4).

GB 695,482 shows a gas turbine engine having a low pressure compressor 10, a high compressor 11, and a casing formed by 17b. The casing extends downstream of the low pressure compressor to delimit a primary flow path P for circulating a primary stream, and includes an 


    PNG
    media_image2.png
    391
    849
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the double flow turbojet of FR 2824598A1 such that it is of the type having in flow series, a low pressure compressor, the series of casings being downstream of the low pressure compressor, the upstream edge being located downstream of the low pressure compressor, as taught by GB 695,482, for the purpose of allowing for splitting the air from downstream of the low pressure compressor into the secondary stream and into the 

GB 695,482 also shows the gas turbine engine having a turbine 12. Air supplied through a bypass duct 17 is supplied in a central region of an exhaust casing 15, 15a which supplies a purge situated upstream of the exhaust casing (page 2, lines 71-77), for the purpose of providing cooling of a turbine disc 12a and purging spent air from the exhaust casing.

Concerning claim 4, it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified double flow turbojet of FR 2824598A1 such that the air supplied in the central region of the exhaust casing supplies a purge situated upstream of the exhaust casing, as taught by GB 695,482, for the purpose of providing cooling of a turbine disc of FR 2824598A1 and purging spent air from the exhaust casing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2824598A1 and GB 695,482 as applied to claim 1 above, and further in view of Munsell 2013/0177385.
The modified double flow turbojet of FR 2824598A1 shows all of the claimed subject matter, including the air supplied in the central region, and a lubrication housing 17 in which is housed an unnumbered bearing borne by the exhaust casing (note the English machine translation, page 3, lines 120-121 and page 4, lines 122-123).



Munsell shows a gas turbine engine 20 having a lubrication housing 110 with a bearing 38-1. High pressure bleed from a high pressure compressor 52 is supplied to seals 88-1 (paragraph [0024]), for the purpose of pressurizing the seals, which provides enhanced sealing of the bearing and cooling of the seals.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified double flow turbojet of FR 2824598A1 such that the air supplied in the central region of the exhaust casing contributes to pressurizing seals of the lubrication housing, as taught by Munsell, for the purpose of providing enhanced sealing of the bearing and cooling of the seals.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2824598A1 and GB 695,482 as applied to claim 1 above, and further in view of GB 938,247. 
The modified double flow turbojet of FR 2824598A1 shows all of the claimed subject matter, but does not disclose that the radial arms of the exhaust casing comprise pierced jackets arranged so that the air traversing these radial arms cools the walls of these arms.



It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified double flow turbojet of FR 2824598A1 such that the radial arms of the exhaust casing comprise pierced jackets arranged so that the air traversing these radial arms cools the walls of these arms, as taught by GB 938,247.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/Christopher Verdier/Primary Examiner, Art Unit 3745